Citation Nr: 9908606	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-06 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1977 to April 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1992 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in June 1993.  A statement of the case was mailed to 
the veteran in June 1993.  The veteran's substantive appeal 
was received in August 1993.  In March 1994, the veteran 
testified at a personal hearing before a member of the Board 
at the RO.  In June 1994, this case was remanded by the Board 
to the RO for further development.

The Board notes that in a November 1992 rating decision, 
entitlement to an increased rating for hearing loss of the 
right ear was denied.  The veteran was thereafter notified of 
his procedural and appellate rights in a November 1992 
letter.  Since a notice of disagreement has not been received 
as to that issue, that issue is not in appellate status and 
before the Board at this time.  


REMAND

As noted, in March 1994, the veteran testified at a personal 
hearing before a member of the Board at the RO.  However, the 
member of the Board who conducted that hearing is no longer 
with the Board and able to review the veteran's claim.  As 
such, the veteran is entitled to another personal hearing, if 
he so desires.  In March 1999, the veteran was advised of 
this information and he informed the Board that he would like 
to be afforded another personal hearing before a member of 
the Board at the RO.  

In light of the foregoing, the Board finds that this case 
must be returned to the RO so that the veteran may be 
scheduled for a personal hearing before a member of the Board 
at the RO.  

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the RO.  

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as to 
the ultimate determination warranted in this case pending 
completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


